JOINT MOTION AND ORDER
On joint motion of Fausta Cecile Devall and Claude Pierson Devall, through undersigned counsel, and upon suggesting to the court that the parties to this proceeding have decided to attempt a reconciliation and desire that the writ granted herein to the Court of Appeal, Third Circuit, be recalled because the parties have amicably resolved their differences.
IT IS ORDERED that the writ of review [Granted in La., 358 So.2d 949] to the Court of Appeal, Third Circuit, Parish of Allen, in this matter be, and the same is hereby recalled.